Citation Nr: 1242768	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1971, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the October 2008 rating action, the RO appears to have reopened a previously denied claim for service connection for hypertension and to have denied the issue on the merits without consideration of whether new and material evidence has been received.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran was scheduled to testify at a Travel Board hearing in August 2012; however, he failed to report.  The hearing request is deemed withdrawn.

The issue of entitlement to service connection for hypertension to include as secondary to herbicide exposure and/or service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in an April 2005 rating decision.  The Veteran was notified of the decision and of his appellate rights by way of notice sent April 18, 2005; he did not file an appeal and new and material evidence was not physically or constructively associated with the claims folder within one year of the rating decision.

2.  In a September 2006 rating decision, the RO declined to reopen the claim for service connection for hypertension; however, new and material evidence was associated with the claims folder within one year of the rating decision.


CONCLUSIONS OF LAW

1.  The RO's April 2005 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  The evidence received since the April 2005 RO decision is new and material; the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 5121, 5121A, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claim for service connection for hypertension.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  

II. Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for hypertension. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In an April 2005 rating decision, the RO denied a claim for service connection for hypertension, on the basis that the evidence did not show hypertension in service, or within the presumptive period, or that current hypertension was related to military service (to include herbicide exposure) or to service-connected diabetes mellitus.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on April 18, 2005.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

The Veteran submitted an application to reopen his claim in June 2006.  In a September 2006 rating decision, the RO declined to reopen the claim.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on September 15, 2006.  He did not appeal that rating decision.  

In December 2006, within one year of the September 2006 rating decision, a statement regarding hypertension was received from the Veteran's private physician.  The RO issued another rating decision in June 2007 in response to receipt of that statement, and again declined to reopen the Veteran's claim.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on June 13, 2007.  He did not appeal that rating decision.  

The Veteran submitted another application to reopen his claim in October 2007.  In a rating decision issued in October 2008, the RO denied entitlement to service connection for hypertension on the merits (although a Statement of the Case and Supplemental Statement of the Case issued in February 2010 and April 2012 declined to reopen the claim on a new and material basis).  

As a preliminary matter, the Board finds that the last final decision in this case was the April 2005 rating decision.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the April 2005 rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The December 2006 letter, at the very least, suggested a causal relationship between the Veteran's hypertension and his presumed exposure to herbicides, as well as between his hypertension and service-connected diabetes mellitus.  That evidence thus triggered VA's duty to assist by providing a medical opinion and as such, it constituted new and material evidence.  As new and material evidence pertinent to the issue was physically associated with the claims folder within one year of the September 2006 rating decision; that rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Further, as new and material has been received, the claim must be reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim for service connection for hypertension; the claim is reopened. 


REMAND

The Veteran seeks service connection for hypertension.  Although he was afforded a VA examination in January 2005, that examination is inadequate for the purposes of adjudication.  The VA examiner opined that current hypertension is neither caused by nor related to service-connected diabetes mellitus; however, he did not specifically opine as to whether the hypertension is aggravated by the service-connected diabetes mellitus.  There also was no discussion of whether the Veteran's presumed exposure to herbicides caused him to develop hypertension as suggested by the Veteran's private physician.  

Finally, the most recent VA treatment records are current only as of April 2012 and more recent records are not available for the Board's review via Virtual VA.  On remand, any outstanding VA medical records that are relevant to the appeal must be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his hypertension.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to this disability.  Obtain pertinent, outstanding VA treatment dated from April 2012 to the present.  At least two requests must be made to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of the onset and continuity of the symptoms of his hypertension, and how it is affected by his diabetes.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After associating any additional evidence with the claims file, the Veteran should be afforded an appropriate VA examination to determine the etiology of his hypertension.  The claims folder should be reviewed, and such review should be reflected in the report provided.  The examiner should opine as to whether it is at least as likely as not that the current hypertension had its onset in service, within one year of service, or is otherwise related to service, to include as a result of exposure to herbicides.  The examiner should also indicate whether it is at least as likely as not that hypertension was either caused or is aggravated by the Veteran's service-connected diabetes mellitus.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A complete rationale for any opinion expressed should also be provided.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be provided, to include a recitation of any missing facts that would permit a non-speculative opinion. 

4.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a Supplemental Statement of the Case and given the opportunity to respond.  The claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


